Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-8 and 10-13.  The 112 rejection has been withdrawn.  Claims 1, 10 and 11 remain rejected over WO ‘868, and claim 4 is newly rejected over this reference as necessitated by amendment.  Claims 1-3, 6, 7, 12, and 13 are newly rejected under 35 USC 103 over Inoue et al. in view of Eckl et al. as necessitated by amendment.  Claims 1, 7, and 10-13 remain rejected under the doctrine of obviousness-type double patenting.  Claim 5 is objected to as containing allowable subject matter.  Accordingly, this action is made final. 

Claim Rejections - 35 USC § 102
Claims 1, 4, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/149868.  Regarding claim 1, the reference is directed to a vehicle ([0003]) having a battery arrangement ([0035]).  The arrangement comprises a plurality of batteries (28) and at least two multi-layered structural laminates (26, 24, 22, 84, and optionally 92/94) between which the batteries are held on both sides via battery holders (52, 54), wherein each multi-layered laminate has a cooling plate layer (24, 22, 84)  and a current collector layer (26) (Figs. 3, 5, 6).  The batteries are electrically coupled to the current collector layer.  A multiplicity of fluid ducts .  
Thus, the instant claims are anticipated. 


Claim Rejections - 35 USC § 103

Claims 1-3, 6, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al (US 20120100407) in view of Eckl et al. (US 9559394).
Regarding claims 1 and 12, Inoue et al. is directed to a vehicle having a battery arrangement ([0059], [0069]).  The arrangement comprises a plurality of batteries (1) and at least two multi-layered structural laminates (20, 22, 21) between which the batteries are held (Fig. 1, 4B).  Each multi-layered laminate has a cooling plate layer (21) and a current collector layer (20) The batteries are electrically coupled to the current collector layer.  A multiplicity of fluid ducts (31) from a metal material is integrated within each cooling plate layer (Fig. 5, [0065], [0069]).  Regarding claim 3, each structural laminate comprises an electrical insulating layer (22). 

Eckl is directed to a vehicle (col. 1/lines 1-15) having a battery arrangement.  The arrangement comprises a plurality of batteries (1-1, 1-2) and at least two multi-layered structural laminates (7, 8) between which the batteries are held on both sides via battery holders (6), wherein each multi-layered laminate has a cooling plate layer (either 7-3/ 8-3 or 7-2/ 8-2) and a current collector layer (7-1/ 8-1) (see Fig. 2, cols. 6 and 7).  The laminate has at least one signal conducting layer to which the batteries are electrically coupled (col. 3/line 60-col. 4/line 13).  The batteries are coupled to the current collector layers by at least one spring (contact elements 4-1, 4-2, 5-1, 5-2, which may contain elastomer, which inherently has a spring-like function) (col. 10/line 54).  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).   Accordingly, the artisan would have used the battery holders, signal conducting layers, and springs in the assembly of Inoue et al.  Regarding the holder and springs, these are conventional elements in cylindrical battery modules and it would have been obvious to incorporate these elements to perform their known functions.  Additionally, with respect to the signal conducting layers, although Inoue does not appear to make a provision for battery 
Inoue et al. further does not expressly teach an aircraft or spacecraft (claim 12)  or that the battery arrangement forms part of a structural component of the aircraft or spacecraft (claim 13).
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the use of battery packs in aircraft is known in the art.  Thus, the position is taken that it would have been obvious to use the battery arrangement of Inoue et al. in an aircraft.  Furthermore, the battery arrangement would therefore form part of a structural component (e.g., powertrain, auxiliary power supply) of the aircraft, as recited in claim 13.  


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. in view Eckl et al. as applied to claims 1-3, 6, 7, 12, and 13 above, and further in view of the Kusaba (US 20160276637).  
Modified Inoue et al. does not expressly that the batteries are fastened to the battery holder via an integrally bonded connection as recited in claim 8.  
Kusaba, in the abstract, teaches a battery pack having batteries that are bonded to a battery holder using an adhesive. 
Therefore,  the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  As such, it would have been obvious to use an adhesive to bond the batteries of modified Inoue et al. to the battery holder. 

Double Patenting
Claims 1, 7, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/272,010 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘010 application anticipate the instant claims.  In particular, claim 6 of ‘010 defines current collectors that would form the presently claimed “multi-layered structural laminates” with the cooling plates recited in claim 1 of ‘010. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
7.	Applicant’s arguments filed March 17, 2021  have been fully considered but they are not persuasive.  Applicants state that with respect to WO ‘868 (Yatskov), this reference teaches that piping 22 is not integrated within any device of the reference, and that in the present invention, the fluid ducts are essentially holes drilled or formed into the cooling plate layers 4.  However, the claim language is believed to be met as follows:  The claim recites “a multiplicity of fluid .  


Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 recites that that the laminate comprises a plurality of current collector layers, signal conducting layers, and/or electrical insulating layers which are arranged on both sides around the cooling plate layer.  This is interpreted as requiring at least two of the same type of layer (two current collector layers, etc) to be present, wherein one layer is on one side of the cooling layer and the other layer is on the other side (note:  the Office interpreted the claim in a 
WO ‘868 teaches a structural laminate comprising a cooling layer (22, 24, 84) and a current collector layer, but fails to teach or suggest another current collector layer on the opposite side of the cooling layer.  Even if WO ‘868 could be considered to teach an insulating layer (92) outside the cooling plate (the material of layer 92 is not expressly disclosed), there is no insulating layer on the other side of the cooling plate, and there is no apparent reason to place an insulating layer in this location. 
Regarding Inoue, this reference teaches a cooling plate layer (21), a current collector layer (20), and an electrical insulating layer (22).  It would not be obvious to place an additional layer of either type on the outside of the cooling plate layer, as there is no motivation or apparent reason to make this modification.  Similar rationale applies to the signal layer, which Eckl was relied on to teach.   Accordingly, claim 5 contains allowable subject matter. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/

May 14, 2021